UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6942



In Re:   ARTHUR LEE GOODEN, II,

                                                           Petitioner.



         On Petition for Writ of Mandamus.     (CA-01-666-7)


Submitted:   August 9, 2002                 Decided:   August 30, 2002


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur Lee Gooden, II, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Arthur Lee Gooden has filed a petition for a writ of mandamus

in   this   court   to    compel      the    district      court   to    expedite   its

consideration of his petition filed under 28 U.S.C. § 2254 (2000).

The granting of a writ of mandamus is a drastic remedy to be used

in extraordinary circumstances. In re: Beard, 811 F.2d 818, 826-27

(4th Cir. 1987).     A petitioner must show that he has a clear right

to the relief sought, that the respondent has a clear duty to

perform the act requested by petitioner, and that there is no other

adequate remedy available.            In re: First Fed. Sav. & Loan Ass’n,

860 F.2d 135, 138 (4th Cir. 1988).                    Gooden has failed to make the

requisite     showing     of    extraordinary            circumstances      justifying

mandamus relief.         Our review of the district court docket sheet

discloses    that   there      has    been       no    undue   delay   in   considering

Gooden’s § 2254 petition.            Accordingly, although we grant leave to

proceed in forma pauperis, we deny his petition for a writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                       PETITION DENIED




                                             2